Commemorating 11 July as a day of remembrance for the victims of the massacre in Srebrenica (debate)
The next item is the declaration of the Council and the Commission on commemorating 11 July as a day of remembrance for the victims of the massacre in Srebrenica.
President-in-Office of the Council. - Mr President, Srebrenica, as we all know, was a horrible crime. The massacre of more than 8 000 Bosniaks in and around Srebrenica marks one of the darkest historical moments of Bosnia and Herzegovina, of the former Yugoslavia and also of Europe as a whole. It is without a doubt the worst atrocity in Europe since the Second World War.
Looking back, much more could have been done, and earlier. Srebrenica was a collective failure of the international community, the EU included. That is a great shame and we deeply regret this fact. It is our moral, human and political obligation that a Srebrenica never happens again.
Marking the 10th anniversary of the Srebrenica massacre, the Council expressed its renewed condemnation of the crimes committed and extended it s compassion for the victims and their families.
The Council, recalling the UN Security Council resolutions 1503 and 1534, underlined that full and unrestricted cooperation with the ICTY remain an essential requirement for continuing progress towards the EU. The transfer to The Hague of the remaining fugitive indictees who continue to elude international justice would be a fitting tribute to the victims of Srebrenica as well as a major stride towards permanent peace, stability and reconciliation. Therefore, the Council remains determined that the perpetrators of crimes in Srebrenica and in Bosnia and Herzegovina in general, as well as elsewhere in the region of the Western Balkans, must be brought to justice.
At the same time, throughout history European integration has proved helpful to heal wounds and injustice of the past, so we need to concentrate on the future as well. The EU as the integrating factor brought peace, stability, trust and prosperity to Europe in the second half of the last century. Helping the Western Balkans on the path towards the EU therefore belongs to the priorities of the Czech presidency in the domain of external relations. Reconciliation is vital for integration and reconciliation is difficult if justice is not served fully.
After 13 years it is time to bring the shameful Srebrenica episode to a closure. Karadžić's arrest has proved that there is no impunity for such monstrous crimes as those against humanity. Still, Ratko Mladić needs to be brought to The Hague so that the families of the Srebrenica victims can be helped to deal with the past and embrace their future.
The EU will keep doing everything in its power to make this happen. But also a lot more needs to be done so that Srebrenica turns from a sad historical memory to a place where life does offer prospects. The international community's engagement does not take place in a vacuum: it is actively combined with the local actions on the state level, as well as by both entities. A lot of good endeavours have been carried out.
Srebrenica's future can be best secured through economic development and job creation to improve economic and social conditions of the population of the Srebrinica region. The Republika Srpska authorities, as well as the Bosnia and Herzegovina Council of Ministers and the Federation, provided funding and investment for the Srebrenica region. The allocated assets were aimed for Srebrenica recovery including construction, reconstruction, infrastructure development, business promotion, improvement of public services, projects with sustainable return and education.
All those local efforts were underpinned also with the donor conference for Srebrenica organised just over a year ago, in November 2007. This might be a good occasion for an appeal to provide more new investment for this city and its region.
It is of the utmost importance that Srebrenica is never forgotten and that a joint effort continues. We all in the EU, the international community and the local authorities pursue working constructively together to improve living conditions in the Srebrenica area. Only the prospect of a better life can help to reduce the political tension, creating a space for dialogue and consequently allowing the still grieving victims' relatives to move on. That would be the best possible tribute to the victims of Srebrenica.
Member of the Commission. - Mr President, in July 1995, close to 8 000 men and boys were murdered and disappeared in Srebrenica. The highest courts of international law have called this massacre by its proper name: genocide. While continuing our pursuit of justice against the perpetrators, I think it is right that we should remember the victims and express our compassion for their families. I therefore join you today in supporting this initiative to recognise 11 July as the day of the commemoration of the Srebrenica genocide.
Srebrenica stands as a symbol of horror and inconsolable grief. Remembrance is as painful as it is necessary. It is necessary because we cannot, and we must not, forget. It is necessary to counter the selective remembrance of those who remain in denial, until this day, about what really took place. Recognition of what happened in July 1995 is fundamental to reconciliation within Bosnia and Herzegovina and in the regional process. Proclaiming 11 July as the European commemorative day for the victims of Srebrenica should therefore be a further step towards reconciliation within Bosnia and Herzegovina and the region. I think it would be an opportunity to send a message, not just of respect and memory, but also of hope for the future - a future within the European Union, built on reconciliation, allowing wounds to heal over time.
But recognition alone is not sufficient. Justice is equally essential. I think it is important that all perpetrators of those atrocities be brought to justice, be prosecuted and pay for the crimes that they have committed. It is therefore unacceptable after so many years that General Ratko Mladić remains at large. The Commission fully supports the work of the International Criminal Tribunal for Yugoslavia, the ICTY. We welcome Bosnia and Herzegovina's cooperation with the ICTY and its handling of cases transferred by the Tribunal to local jurisdiction. We, as the Commission, use every opportunity to encourage the authorities to continue their efforts and ensure that all crimes are duly prosecuted.
In addition to the justice of the courts, we can offer a second form of justice for the victims, and that is a better future for their loved ones who survived. This is at the heart of our EU's efforts in the Western Balkans. We want the countries of the region to move towards a common European future. We want to see a prosperous Bosnia and Herzegovina within a stable, regional context where borders matter less and trust among neighbours is restored. We know this will be a long journey but, if the history of the European Union and its enlargement tells us anything, then it is that this journey is worthwhile for all concerned.
We cannot travel the road to the European Union for Bosnia and Herzegovina. It will itself have to meet the conditions and overcome its internal challenges by its own means, but we can help. We will help and we want this country to succeed as the triumph of the survivors over those who had other designs.
on behalf of the PPE-DE Group. - (DE) Mr President, President-in-Office of the Council, Commissioner. War, concentration camps, genocide - never again! After the horrors of the Second World War, no one in Europe could imagine that this could ever happen again.
Yet it could: in the mid-1990s, six years after the fall of the Berlin Wall, whilst Western and Central Europe were growing together in peace, it happened again in Bosnia-Herzegovina. The mistakes of the international community - many years of looking the other way, of almost carefree dealings with the thugs there, of friendly handshakes with criminals such as Ratko Mladić - have strengthened acceptance of him and his accomplices: they got off scot-free when they followed the years of ethnic expulsions, of ethnic cleansing, with a massacre.
To this day, Ratko Mladić has not had to answer to the courts. Who is hiding him? Who is helping him and thus placing themselves and him under an even greater burden of guilt? Many of the other perpetrators are also still at large, and some are even still living in Bosnia-Herzegovina among the bereaved families of the victims. Therefore, we must insist that not only the International Criminal Tribunal for the Former Yugoslavia in The Hague, but also the local war-crimes tribunals in Bosnia-Herzegovina, be able to do their jobs properly.
The commemorative day we have proclaimed is intended as a shake-up, as a signal not to forget, and as a demonstration to the bereaved families that we mourn with them. Indeed, perhaps this day can serve to arouse awareness of these terrible crimes even in those who still do not believe that it happened, as even video recordings prove, and then the foundations for the necessary reconciliation can be laid. Without recognition of the direct and indirect responsibility for this massacre, there can be no peace. We owe this at least, and the conviction of the perpetrators, to the victims and their families.
on behalf of the PSE Group. - Mr President, each year in the United Kingdom when it comes to the commemoration of the wars of the 20th century, we use the words 'at the going down of the sun and in the morning, we will remember them'. These are very moving words for me and my generation, my parents who both served in the Second World War. And even for those generations that follow us, this commemoration is not simply a fitting tribute for all those who served. It is a reminder of the evils and of the human cost of war, a warning to those generations and a safeguard for peace and against conflict for future years.
That is the importance of commemoration and, as the Commissioner has said this evening, recognition is absolutely crucial for reconciliation for today's generations.
We are all aware of the carnage that occurred in Srebrenica in 1995. Eight thousand Muslim men and boys were killed while seeking refuge in a safe area declared by the United Nations Security Council in Srebrenica.
Although it happened almost 14 years ago, it is only right and correct that we should commemorate the victims and be reminded of the events and the racial hatred which led to this terrible event.
Just last month, a group boasting over a thousand members was created on the networking site Facebook which openly glorified the genocide in Srebrenica. The group which had a name which translates as 'Knife, Wire, Srebrenica' promoted the killing of the men and boys of Srebrenica purely on the basis that they were Bosnian Muslims. It also spoke about their respect for the acts of Ratko Mladić, yet another bit of proof if it was needed that the ongoing freedom of Mladić proves only to fuel hatred and give ammunition to those who seek to foster the tensions of the past.
Thanks to a public outcry, the Facebook site was quickly taken down but not before over a thousand members in a single month between December 2008 and January 2009 had signed up.
Commemorating the victims of Srebrenica sends a clear message to those individuals who glorify the acts of Ratko Mladić and Radovan Karadžić that we will not allow this to happen again, and that they are alone and isolated in their views.
A Bosnian court heard last month from psychologists about how survivors of the Srebrenica massacre are intensely traumatised. The court heard that the problems for many survivors is that they can never have a chance to say goodbye to their relatives.
Whilst we cannot turn the clock back to allow these relatives a second chance, we can make sure that this genocide is not forgotten and that those responsible are brought to justice.
on behalf of the ALDE Group. - (SL) Our European Union was born out of the experience of the Second World War. We have a common, documented, historical memory which has made it possible for us to build our common European future together. Srebrenica is horrific testimony to the fact that in 1995 the horrors of the Second World War repeated themselves in Europe in the most appalling way.
Srebrenica is a symbol of ethnic cleansing. Srebrenica is synonymous with the ruthless and inhumane killing of children and adults - it is synonymous with genocide. However, Srebrenica also stands for the concealment of killings and the destruction of mass graves. We have to build Srebrenica into our common historical memory and into the foundations of the European Union's enlargement into the Western Balkans. We must not tolerate discriminatory and exclusionist stereotypes about individual nations, we must battle with collective guilt. Those responsible for the genocide in Srebrenica must be brought before the Hague Tribunal, they must stand trial and be sent to prison, and we must work together to build and make possible a European future for Srebrenica, for the local population and for the whole of Bosnia and Herzegovina.
The very least we should do is try to empathise with the traumas and torment of those who have to live with a raw memory of a crime, who have to live without their loved ones. I would like to thank the Conference of Presidents for unanimously supporting the proposal that we invite young Bosniaks and Serbs from Srebrenica to the European Parliament together every year, so that, in a setting away from Srebrenica, without the pressures and stresses of their home surroundings, they can think, plan and build a common and more beautiful future for Srebrenica and for the whole of Bosnia and Herzegovina. This resolution ...
(The President cut off the speaker.)
on behalf of the Verts/ALE Group. - (DE) Mr President, the resolution speaks of the UN, and also of the European institutions, in very clear, critical terms. The shortcomings in the decision-making mechanisms in the field of foreign and security policy were not conducive to preventing the terrible crimes in Srebrenica. The lack of a single voice remains a shortcoming in the European Neighbourhood Policy to this day, as today's discussion on the Gaza conflict has shown once more.
The massacre in Srebrenica must never be forgotten, which is why we welcome and support the initiative to proclaim 11 July the commemorative day for the victims of this genocide. At the same time, however, there must be reconciliation on both sides, which can be done only by consistently reappraising the events. It is totally unacceptable, therefore, that the guilty parties and those accused of this crime are still at large. I believe that not only Mladić but also the other guilty parties must stand trial.
on behalf of the GUE/NGL Group. - (NL) Mr President, the town of Srebrenica is notorious the world over on account of the massacre of 8 000 Muslim men in 1995. The surviving women and children are right to keep reminding us of this. Following my visit to Srebrenica in March 2007, I asked the European Commission to contribute to sustainable income and employment through projects promoting tourism, as a result of which Srebrenica would have more to offer than its history and the major memorial site. Srebrenica is also a symbol for the failure of optimistic notions about humanitarian interventions and safe havens.
It should have been made clear from the start that a foreign military presence could only offer false illusions. It turned Srebrenica into an operating base against the Serbian environment, whilst it was inevitable that it would eventually be swallowed up by that self-same environment. Without a Dutch army in Srebrenica, there would not have been a situation of war and there would have been no need for revenge on the part of the Serbs. The victims are a reason not only to bring Messrs Mladic and Karadzic to justice, but also to think critically about the failure of military interventions and of all attempts to bring about state unity in an ethnically divided Bosnia.
on behalf of the IND/DEM Group. - (NL) Mr President, 'A voice from Srebrenica, big tears rolled over his cheeks. He hugged me, kissed me and said: "Please, mama, go!” They seized him; I refused to go, knelt down and pleaded with them: ”Please kill me instead! You have taken my only child. I do not want to go anywhere. Kill me, and that will be the end for us.”'
This is the moving account of a Bosnian lady who lost both her husband and her 12-year-old son during the Srebrenica massacre in July 1995. Her voice and those of her fellow-sufferers are haunting us today, partly because of the invaluable research of conscientious scientists, including the Amsterdam professor Selma Leydesdorff.
Certainly now that the European Union has offered the Western Balkans the prospect of joining the Union, the horrors of Srebrenica remain a symbol and a duty, first of all in both word and deed. In other words, actual consideration for those who are left behind. Srebrenica, July 1995. I was a foreign correspondent for a Dutch paper at the time, and closely watched the Bosnian scene of battle. I cannot begin to tell you how ashamed and disheartened I felt about the international concept of a safe haven, certainly as a Dutch citizen.
'Kom vanavond met verhalen, hoe de oorlog is verdwenen, en herhaal ze honderd malen, alle malen zal ik wenen.' [Come this evening with stories, how the war has disappeared, and repeat them a hundred times, I will cry each time.] From now on, the words of this famous poet from my country's culture of remembrance, the Second World War, will also accompany 11 July, when we commemorate the beloved victims of Srebrenica and Potocari.
(BG) Thank you, Mr President. This evening we have gathered to recall a terrible crime, appropriately called genocide, which actually represents a huge human tragedy in our most recent history. But when I read the declaration which is being tabled, along with the resolution and draft resolution, I see that it reflects only half of the tragedy and half of the genocide.
It mentions the names of those who have become world famous: Ratko Mladić, Radovan Karadžić, Krstić and others. But I do not see in it the names of the Muslims who also committed crimes in Srebrenica and during this horrendous conflict. Where is the name of Naser Orić, who commanded the 28th Muslim division? Why is there no mention in this resolution of the massacre in the village of Kravica, a Christian village, on Christmas Day 1993? Why are there no descriptions of the cases of dozens of Christian villages which were burned down in the Srebrenica region by Muslim fighters? We must all stop defending a unilateral position and applying double standards when assessing such horrifying events. Anyone who claims that only Christians killed Muslims in Bosnia and Herzegovina and that the opposite did not happen is a hypocrite. Has anyone taken the trouble to verify this? It was said that Srebrenica is overrun with mass graves, which is true. But has anyone taken the trouble to check how many of these are Christian mass graves?
Let us not forget that things happened on both sides there and we must not pretend that the Christians do not exist or do not have human rights, as if they are some kind of animals.
(SV) Mr President, what is there time to say in two minutes when we are to talk about and describe what happened in Srebrenica, when we need to learn how to remember this, so that it never happens again? What have we yet to see and what is there still to say about Srebrenica? What can I, as the only Member of this Parliament who was born in Bosnia and who is a refugee from the war there, convey today from this rostrum, that I, as a Swedish Member, would not be able to convey if I had not had this experience of the war? Mine, Mr Stoyanov, is a real story from that time.
Perhaps the main thing that I can convey is the feeling of hope when I still believed that if only someone out there in Europe would see what was happening, the world would react, or the hopelessness when I realised that I had been left to my own misfortune and that no help was going to come. I remember blood stains on the asphalt, the cries of hungry children, the empty expression of a ten-year old girl when she told of how she and her brothers and sisters first had to bury their dead parents and then move their bodies to another grave when the soldiers tried to eliminate the evidence of mass murder in a village near my town. I remember my father's face when we found out that my uncle and cousin were in a concentration camp. I remember my own desperation when, one morning, I did not even have a single decilitre of milk to give to my one-year old son.
What I remember most clearly and will never forget, however, is the indescribable feeling of loneliness when you finally realise that your own misfortune, desperation and agony has been played out on an open stage, that the world had seen how we were suffering, but that no one had prevented it. It is this feeling that I share with people from Srebrenica, Mr Stoyanov. It is this feeling that I convey, along with all of the other victims of the war in the Balkans.
The fact that the European Parliament will, tomorrow, vote on a day of remembrance for the victims of Srebrenica is something that brings me a little peace. This day of remembrance will not give the people of Srebrenica back their murdered family members, but, for all of us who have been victims of war, it will signify an acknowledgement that Europe has seen our suffering, that we are not alone and that Europe will remember so that it does not happen again.
I, personally, hope, and will work to ensure, that Srebrenica, together with Bosnia and all of the other Balkan States, will become members of the European family as quickly as possible. This is the least we can expect after Europe's shameful inability to prevent this genocide and the fact that Ratko Mladić is still at large.
(Applause)
Mr President, I would like to thank the Commissioner for her comments tonight in support of this initiative. Last July, I had the privilege, the obligation and the humbling experience to attend, on behalf of the President of our Parliament, the memorial ceremony at Srebrenica. It has marked me. It is something I will never, ever forget. Thousands of people gathered in the hot July sunshine: dignified, sad, a ceremony of memorial, of remembrance and, of course, of grief.
But we must remember because we, all of us as Europeans, have a sense of déjà vu about Potočari, a sense of complicity. We all saw on our TV screens the scenes before the massacre, before the flight to Tulsa. We have that helplessness and hopelessness that we perhaps shared. We can never say 'never again', but we can say that we will remember, we will learn and we will help people to move forward. That is what this European Day of Memorial should be about. I will never forget what I experienced. I will never forget the mothers, the daughters, the families that I met over that period. I hope that we can deliver something lasting and positive to them for the future.
- (SK) I support the recognition of 11 July as the commemoration day for the Srebrenica genocide, when the international community failed to intervene in the conflict and protect the civilian population. I think this is the best way to show our respect for the victims of the massacre. In the course of several days of carnage following the fall of Srebrenica, more than 8 000 men and boys lost their lives. Thousands of women, children and elderly people were deported and a large number of women were raped.
We must never forget the victims of brutalities committed during the war in the former Yugoslavia. I believe that all countries of the Western Balkans will support the recognition of this day.
We must send a clear message to future generations so that they never again allow another Srebrenica to happen. I firmly believe that further effort will be made to bring the remaining fugitives to justice so that the many families can have final confirmation of the fate of their fathers, sons, husbands and brothers.
- (FR) Mr President, overcoming the tensions of the past and making every possible effort to stabilise the Western Balkans can in fact depend only on the latter's overcoming its own history. This supremely symbolic act of proposing this European day of remembrance, on 11 July, is part of this process and pursues several objectives. Firstly, it pursues the objective of paying tribute to all the victims of the atrocities committed in Srebrenica and to their families, and secondly, it pursues the objective of reminding all of the citizens and peoples of the need to be vigilant and of the fact that the powerlessness of States to act inevitably leads to such atrocities. It also pursues the objective of pointing out that the European Union should provide itself with a true common defence and security policy, so that it can intervene in the name of the principles and of the values that unite us and that guide us. Lastly, it pursues the objective of repeating to the countries of the Western Balkans that it is their natural destiny to join us soon, but that this implies their cooperating openly, at all times, with the International Criminal Tribunal, in order to bring war criminals to justice. This is our message, this is Parliament's message to the current and future generations, so that time does not behave like rust, eating into memories, but, rather, so that it brings memories back to life.
(SL) I would like to resume my speech, because the victims' relatives have asked me to express their gratitude to you today for the understanding and support which you have shown in passing this resolution.
Thanks to all of you who responded to the invitation to participate in today's debate. I would also like to take the same opportunity to end my speech by making two points. This resolution is not focused on the past, although it does also concern the dead. It is focused on the living and on a better future for them.
(RO) The massacre at Srebrenica in July 1995, along with all the atrocities committed during the war which accompanied the disintegration of the former Yugoslavia, are a black page in Europe's history.
There is a tragic lesson from history which allows us to understand once again the need to develop the ability to take effective action in the European Union, in its external security and defence policy and especially in its European Neighbourhood Policy. Why? Precisely so that we can combat issues such as the violation of human rights and the principles of international law, regional conflicts, nationalist extremism and ethnic separatism, which have all made possible the atrocities in Bosnia.
Europe needs a stronger, more expansive European Union, with a policy of prevention which will not allow such atrocities to ever happen again.
President-in-Office of the Council. - Mr President, let me conclude today's debate on Srebrenica.
First of all, I want to assure you that the Council remains determined that the perpetrators of crimes in Srebrenica, in Bosnia and Herzegovina, as well as elsewhere in the region of the Western Balkans, must be brought to justice.
Our ESDP mission in Bosnia and Herzegovina continues to provide support and assistance to the ICTY and relevant authorities.
Srebrenica is, and will remain, a sensitive and important factor in the political life of Bosnia and Herzegovina and also of the EU and wider international community.
Let me use this opportunity to call upon the political leaders of Bosnia and Herzegovina to refrain from abusing this painful and unspeakable historical experience for their political purposes. They should, rather, engage proactively to lead their country towards a better future. There is a need to continue joint efforts, not just in Srebrenica but in Bosnia and Herzegovina as a whole. If Srebrenica happened because there was not enough European spirit, then we should do our utmost to help this country embark on the right path. This means towards the EU.
The first big step towards Europe was already achieved with signing the SAA agreement as the beginning of a long accession process, but much more is needed, more courage and confidence, to strive for wholehearted reconciliation underpinned by tangible prospects of integration.
We all have the obligation to the dead not to make victims out of the living. This is our obligation for generations to come.
Member of the Commission. - Mr President, Mrs Ibrisagic, I was one of those people watching on television when these terrible things happened. We all thought that safe havens would be safe havens. So I was, like many others, terribly shocked when we heard what had happened - or slowly experienced the reality.
In the European Union, I think we have only learned by hard lessons what we have to do, and we then slowly started the Common foreign and security policy. This was the first item, so to speak, and we have then gone on because we saw that this terrible massacre happened because we were not united.
Once again, I can only pay tribute to you for being here today and speaking so openly for reconciliation. For those who live with that memory, it must be very difficult, but at the same time I think that the possibility of Bosnia and Herzegovina becoming a member of the European Union in the future is perhaps something that can aid reconciliation with all these terrible atrocities.
I have received six motions for resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote on the resolution will take place tomorrow (Thursday 15 January 2009).